           Case 2:18-cv-01647-WBS-EFB Document 54 Filed 04/23/20 Page 1 of 2



 1
                                  UNITED STATES DISTRICT COURT
 2
               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
 3

 4
     VICKI BLAKELY, STEVEN LAWSON,                        CASE NO. 2:18-cv-01647-WBS-EFB
 5   CHRISTY MITCHELL, LESLIE
     WILLIAMS, JAMES ROLLAND,                             CLASS ACTION
 6   JAYNELLIS SALINAS, KATHLEEN
     JONES, ANNIE BLUITT, SAMUEL
 7   CARTER, & KEVIN GREIF, on, behalf, of,               ORDER DISMISSING WITH PREJUDICE
     themselves, and, all, others, similarly, situated,   CLAIMS OF PLAINTIFF SAMUEL
 8                                                        CARTER AND JAMES ROLLAND
                     Plaintiff,
 9
             vs.                                          Complaint Filed: June 6, 2018
10                                                        Answer Filed: November 18, 2019
     SANTANDER CONSUMER USA INC.,
11
                     Defendant.                           Hon. William B. Shubb
12

13

14
            This matter is before the Court on the joint stipulation of Plaintiffs, Samuel Carter and
15
     James Rolland, and Defendant Santander Consumer USA Inc. (“SC”) to dismiss with prejudice
16
     Plaintiff Samuel Carter’s and Plaintiff James Rolland’s individual claims against SC and to
17
     dismiss any claims that Samuel Carter and James Rolland asserts on behalf of absent putative
18
     class members without prejudice. Having considered the Parties’ Stipulation of Dismissal with
19
     Prejudice, and good cause appearing, the Court hereby orders as follows:
20
        1. Plaintiff Samuel Carter’s individual claims against SC are dismissed with prejudice.
21
        2. Plaintiff James Rolland’s individual claims against SC are dismissed with prejudice.
22
        3. Any claims that Samuel Carter and James Rolland asserts on behalf of absent putative
23
            class members in this action are dismissed without prejudice.
24
        4. Each party will bear its own attorneys’ fees and costs associated with this case.
25

26

27

28
                                                                  CASE NO. 2:18-cv-01647-WBS-EFB
                                                   ORDER
            Case 2:18-cv-01647-WBS-EFB Document 54 Filed 04/23/20 Page 2 of 2


     IT IS SO ORDERED.
 1
     Dated: April 22, 2020
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      CASE NO. 2:18-cv-01647-WBS-EFB
                                         ORDER
